Citation Nr: 0121484	
Decision Date: 08/24/01    Archive Date: 08/29/01

DOCKET NO.  00-06 832A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an increased rating for service-connected post 
operative residuals of subtotal gastrectomy, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. L. Ward, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1957 to May 
1959.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 1999 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut, that denied the veterans claim for an increased 
evaluation for his service-connected post operative residuals 
of subtotal gastrectomy.

The veteran submitted a notice of disagreement in March 2000, 
and the RO issued a statement of the case in March 2000.  The 
veteran timely filed an appeal in April 2000.  In March 2001, 
the veteran testified at a hearing before the undersigned 
Board Member.  A copy of the transcript of that hearing is of 
record.


REMAND

In a March 2001 hearing before the undersigned Member of the 
Board, the veteran and his representative contended that the 
April 1999 medical examination which formed the basis for the 
last rating failed to adequately reflect the severity of the 
veteran's condition.  The veteran asserted that because of an 
increase in symptomatology, his service-connected post 
operative residuals of subtotal gastrectomy is more disabling 
than currently evaluated, and warrants a rating at the 40 
percent schedular level under the provisions of 38 C.F.R. 
§§ 4.111, 4.112, 4.114 (2000), and Diagnostic Code 7308, 
(moderate postgastrectomy syndromes).  The veteran's 
disability is currently evaluated at the 20 percent, mild 
level, which calls for infrequent episodes of epigastric 
distress, with characteristic mild circulatory symptoms or 
continuous mild manifestations. 38 C.F.R. § 4.114, Diagnostic 
Code 7308 (2000).

In the April 1999 examination referenced in the veteran's 
testimony before the Board, the VA examiner noted that the 
veteran used Mylanta every two to three hours for burning 
epigastric pain, on average two weeks per month, and 
occasionally had some heartburn.  The examiner also noted 
that although there was worsening of heartburn with ingestion 
of acidic foods, the veteran had reported no post prandial 
diarrhea, weakness, tachycardia or diaphoresis.  Bowel 
movements were found to be normal, with no abdominal pain, 
excellent appetite, and weight stable at 165 pounds.  The 
examiner concluded that the veteran had mild symptoms of 
ulcer disease responsive to antacids, and this medical 
evidence in the record formed the basis for the RO's June 
1999 denial of an increased rating in excess of the 20 
percent, mild level.

In his March 2001 hearing before the Board, the veteran 
testified that he experienced indigestion 2 to 3 times a 
week, with the use of Mylanta, Maalox and Tums of at least 
two bottles per week.  He also testified that he experienced 
diarrhea at least twice a week and post prandial pain and 
indigestion 2 to 3 times a week.  He also complained of 
sweating after some types of meals, and of weight loss of 10 
pounds from 1999 to 2000.  He testified that the source of 
his weight loss was indeterminable since he had also begun 
taking oral steroids for asthma for the past 4-6 months, 
which caused his weight to fluctuate.

The Board notes that during the pendency of this claim, on 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000). The new law applies to all claims filed on or 
after the date of the law's enactment, as well as to claims 
filed before the date of the law's enactment, and not yet 
finally adjudicated as of that date. See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2096-2099 (2000).

The new law contains revised notice provisions, and 
additional requirements pertaining to VA's duty to assist.  
See Veterans Claims Assistance Act of 2000,
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) 
(to be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107).  The RO has not yet considered the veteran's claim 
in the context of the new law.  Nor has the veteran had an 
opportunity to address his claim in that context.  In view of 
the above, the RO will have the opportunity to comply with 
the new law, and to avoid the possibility of prejudice.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 
16-92, 57 Fed. Reg. 49,747 (1992).

On remand, the RO should undertake any action deemed 
necessary to ensure that the requirements of the new law have 
been satisfied.  Given the veteran's testimony of increased 
symptoms, and recent oral steroid drug therapy for asthma 
unreflected in the record, and under the rating criteria set 
forth at 38 C.F.R. §§ 4.111, 4.112, 4.114 (Diagnostic Code 
7308 (2000), this action should include another examination 
to determine the current scope and severity of veteran's 
service-connected disability.  See Green v. Derwinski, 1 Vet. 
App. 121 (1991); Lineberger v. Brown, 5 Vet. App. 367 (1993); 
Waddell v. Brown, 5 Vet. App. 454 (1993); Caffrey v. Brown, 6 
Vet. App. 377 (1994); 38 C.F.R. § 3.326 (2000).  The Board 
notes that fulfillment of the VA's statutory duty to assist 
includes providing additional VA examinations by a specialist 
when recommended and conducting a thorough and 
contemporaneous medical examination which takes into account 
the records of prior medical treatment so that the disability 
evaluation will be a fully informed one.  Hyder v. Derwinski, 
1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 
124 (1991) (VA's duty to assist includes conducting a 
thorough and contemporaneous examination of the veteran that 
takes into account the records of prior examinations and 
treatment).  See also Proscelle v. Derwinski, 2 Vet. App. 629 
(1992) (where an appellant claims that his condition is worse 
than when originally rated, and the available evidence is too 
old for an adequate evaluation of appellant's current 
condition, the VA's duty to assist includes providing a new 
examination); Weggenmann v. Brown, 5 Vet. App. 281, 284 
(1993).

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken. 38 C.F.R. § 19.9 (2000).  The Board 
may not rely on its own unsubstantiated medical judgment in 
the resolution of claims.  See Crowe v. Brown, 7 Vet. App. 
238, 244 (1995).  Accordingly, further appellate 
consideration will be deferred and the case is REMANDED to 
the RO for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 
5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.

2.  The veteran should be requested to 
identify all sources of recent medical 
treatment received for his service-
connected postoperative residuals of 
subtotal gastrectomy.  Copies of the 
medical records from all sources, 
including VA records, (not already in the 
claims folder) should then be requested.  
All records obtained should be added to 
the claims folder.

3.  The veteran should be afforded a VA 
examination by an appropriate specialist 
to determine the current nature and 
severity of his service-connected 
disability.  The claims folder and a 
copy of this remand must be made 
available to and reviewed by the 
examiner.  The examiner should perform 
any tests or studies deemed necessary 
for an accurate assessment.  The 
examiner is specifically requested to 
address whether the veteran's disability 
is mild, moderate, or severe  under the 
schedular criteria of 38 C.F.R. 
§§ 4.111, 4.112, 114 (2000), Diagnostic 
Code 7308, and to describe any manifest 
symptomatology, such as nausea, 
sweating, circulatory disturbance after 
meals, diarrhea, hypoglycemic symptoms, 
or weight loss with malnutrition and 
anemia.  A complete rationale should be 
provided, and the examiner should 
specifically state whether the symptoms 
are caused by the service connected 
disability or any contemporaneous drug 
therapy, or by both.

4.  The veteran is hereby advised that, 
in keeping with the VA's duty to assist, 
under Connolly v. Derwinski, 1 Vet. App. 
566, 569 (1991), the purpose of the 
examination requested in this remand is 
to obtain information or evidence (or 
both) which may be dispositive of the 
appeal.  Hence, the veteran is put on 
notice that failure to report to any 
such scheduled examination, without good 
cause, may well result in a denial of 
the claim.  See 38 C.F.R.§ 3.655 (2000).  
Examples of good cause include, but are 
not limited to, the illness or 
hospitalization of the claimant and 
death of an immediate family member.

5.  After all notice requirements have 
been satisfied, and the duty to assist 
has been fulfilled, the RO should take 
adjudicatory action on the claim here at 
issue as well as any other action deemed 
necessary, the RO should review the 
record and re-adjudicate the issue on 
appeal. 

6.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, it must be returned to the 
examiner for corrective action.  See 
Stegall v. West, 11 Vet. App. 268 
(1998).


The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

If any benefit sought is not granted, the veteran and his 
representative should be furnished with a supplemental 
statement of the case (SSOC) which contains all applicable 
regulations and diagnostic codes, and provided an 
opportunity to respond.  The case should then be returned 
to the Board for further appellate consideration.  By this 
action, the Board intimates no opinion, legal or factual, 
as to the ultimate determination warranted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




